DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS are being considered by the Examiner.
Status of Claims
3.	Claims 1 – 20, 22, 26, 29 and 36 are cancelled.  Claims 21, 23 – 25, 28, 30 - 35 and 37 - 40 are currently amended.  Claims 27, 33 and 40 - 42 were previously presented.  Still pending and being examined in this application are Claims 21, 23 – 25, 27, 28, 30 – 35 and 37 - 42.
Response to Amendment / Arguments
4.	Claims 21, 23, 30, 37, 38, 40 and 41 previously rejected under 35 U.S.C. 112(a) first paragraph, rejections are withdrawn in light of Applicant’s remarks and/or amendments.
Claims 29 and 35 previously rejected under 35 U.S.C. 112(a) first paragraph, were either amended and/or cancelled to overcome the rejections.
Claims previously rejected under pre-AIA  35 USC 102 (b) and 35 U.S.C. 103(a), were amended to overcome the rejections.

as filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance” (MPEP 804 I B 1).
	Claims previously rejected under 35 U.S.C. 101, rejection still stands.  The Applicant argues, “as each claim is patent-eligible at least because it is amended such that no judicial exception is recited in any claim” and “integrates any judicial exception into a practical application”, such as those of “Finjan decision” the Examiner respectfully disagrees.  Claim 21 is directed to installing a product.  Claim 21 recites limitations which is grouped within “Certain methods of organizing human activity”, such as commercial or legal interactions, an abstract idea, in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)).  The claims describes a process of searching a plurality of products, identifying the desired product, [purchasing] and then installing the product.  Therefore this describes acts that would be performed as part of a transaction to reduce the risk of during the transaction, rather than acts improving a technology, because these steps serve to verify a user engaging in the transaction via the schema [0023]. The claims are also directed to the abstract idea of mathematics as they describe a process of a schema which is a series of mathematical operations [Applicant’s Specification Table-US-0001; ¶0047; 0057].  Lastly, the rejection of the Applicant’s claims was in view of Alice and not Finjan. Therefore, as the basis for the 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23 – 25, 27, 28, 30 – 35 and 37 - 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 10 of US 8,893,117.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 - 10 of US 8,893117 anticipate Claims 21, 23 – 25, 27, 28, 30 – 35 and 37 - 42.  Claims 1 – 10 of US 8,893,117 are identical except for the allocation being predefined.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 21, 23 – 25, 27, 28, 30 – 35 and 37 - 42 are rejected under 35 U.S.C. 101 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is integrated into a practical application. Examples of abstract ideas include mathematical concepts, certain methods of organizing human activity and mental processes (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014; Federal Register, Vol. 84, No. 4, Mon, 7 Jan 2019, Pg. 50 - 57).
Analysis
In the instant case, Claims 21, 23 – 25, 27, 41 and 42 are directed to a method, Claims 28 and 29 - 34 are directed to a system, and Claims 35 and 37 - 40 are directed to a non-transitory computer-readable storage medium.  Claim 21 is directed to installing a product.  Claim 21 recites limitations which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)), because the claims involve searching a plurality of products, identifying the desired product, [purchasing] and then installing the product.  Specifically, the claims recites (in part), “determine that a plurality of variants of a plug-in are available for installation on a client device; access a predefined percentage allocation of the plurality of variants; determine…variant percentages for the plurality of variants of the plug-in…on which program code…is to be installed; select a variant of the plug-in…; and transfer program code representing the selected variant of the plug-in…”.  Additionally, the claims are also directed to the abstract idea of mathematics as they describe a schema which is a series of mathematical operations [see Applicant’s Specification:  Table-US-0001; 0047; 0057].  It has been held that combining abstract ideas does not render the ideas less abstract (RecogniCorp, 855 F.3d at 1327; FairWarning IP, LLC v. latricSys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016)).
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. V. CLS Bank International, et al., U.S. Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when
analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element of the claim such as the “computing device” merely serve as a tool to perform the abstract idea and/or generally links the use of a judicial exception to a particular technological environment.
The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element of a computing device to perform the steps amounts to no more than using a computer to automate and/or implement the abstract idea.  Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, the claim is not patent eligible.
Claims 28 and 35 recite functions performed by a processor and non-transitory medium, respectively.  However, neither does more than serve as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. And, neither does more than using a computer or processor to automate and/or implement the abstract idea. Claims 28 and 35 are also not patent eligible.
Dependent Claims 23 – 25, 27, 30 – 34 and 37 - 42 further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 30, 31, 37 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
10.	Broader Than Spec
Claim 30 recites, “The system of claim 28…cause the computing device to:  monitoring, user activity on an additional client device…” and “generate a report based on the monitored user activity”. The Applicant’s Specification details “an application monitor 150 executes on the client device 130 to monitor a
user's interaction with plug-ins installed for use with the application 140…and generates
reports for the platform (e.g., a Services Plug-In Architecture (SPA) platform) based on
the monitored user interactions with plug-ins”. “As another example, the application
monitor 150 can record observation of the application (e.g., as a whole), with filtering
applied to all data to extract desired data regarding the plugin…the filtering or some of
the filtering cart be performed locally on the client device” [0024]. The “the SPA server
110 requires that the SPA engine 142 send various information associated with the
client device 130 and the application 140 to process the manifest 114… such
information provided by the client device…can be provided in an XML file…for
processing the manifest 114, such as client device 130 and application 140 related
attributes, tuner key settings, and/or any other attributes or parameters” [0025].  The
specification does not detail “monitoring, by the processor…user activity on an
additional client device…”.  In other words, the application monitor on the client device
performs this function versus, the processor of the SPA server. Claim 37
recites similar language.
Claim 30 recites, “The system of claim 28…cause the computing device to:  generate a report based on the monitored user activity”.  The Applicant’s Specification details “an application monitor 150 executes on the client device 130 to monitor a user's interaction with plug-ins installed for use with the application 140…and generates reports for the platform…based on the monitored user interactions with plug-ins”. “SPA server 110 requires that the SPA engine 142 send various information associated with the client device 130…such information provided by the client device…can be provided in an XML file…, such as client device 130 and application 140 related attributes, tuner key settings, and/or any other attributes or parameters” [0025].  In other words, the
application monitor on the client device performs this function versus, the processor of
the SPA server.  Claim 37 recites similar language.  
Dependent Claim 31 and 38 are also rejected as each depends from either Claim 30 or 37.
Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 28 and 30 – 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
13.	Indefinite – Unclear
Claim 28 recites, “wherein the client device is configured to install, responsive to the command, the program code representing the selected variant on the client device”.  However, the claim is directed to “A system comprising:  a computing device comprising a non-transitory computer-readable medium storing computer-executable program instructions, and a processor…thereby cause the computing device to:”.  Therefore,
it is unclear whether the claim scope is limited to a system (comprising computing device, a non-transitory computer-readable medium, computer-executable program instructions, and processor) or whether the scope of claim also includes the functionality of the client device.  (See In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989).  
Dependent Claims 30 – 34 are also rejected as each depends from Claim 28.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W HAYES can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/           Examiner, Art Unit 3685  

/JOHN W HAYES/           Supervisory Patent Examiner, Art Unit 3685